Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 1 of 18



                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                    Greenbelt Division

RoyaltyStat LLC,

               Plaintiff,           *
                                    *
v.                                  *     Case No.: 8:15-cv-03940-GJH
                                    *
IntangibleSpring Corp.,             *
                                    *
and                                 *
                                    *           Hon. George J. Hazel
Raul Pacheco Quintanilla,           *
                                    *
               Defendants.          *
________________________________________________________________________

                   OPPOSITION TO DEFENDANTS’ MOTION
              TO EXCLUDE EXPERT OPINION OF JOHN FENDRICK

       Plaintiff RoyaltyStat LLC (“RoyaltyStat”) hereby responds to Defendants

IntangibleSpring, Corp. (“IntangibleSpring”) and Raul Pacheco Quintanilla’s (“Pacheco”)

(collectively, “Defendants”) Motion to Exclude Expert Opinion of John Fendrick

(“Motion”).

                                      Introduction

       This case centers around the misappropriation by Defendants of RoyaltyStat’s

intellectual property in its subscription-based online database of intangible asset royalty

rates by Defendants, which Defendants then used to build and offer a competing

subscription-based database. Each database consists of thousands of records that must be

compared for presentation at trial as to content, selection, coordination and arrangement.

This is a complex process that cannot be done on-the-fly. In addition, neither party was

willing to allow its opponent to see its database. Review therefore had to be conducted by
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 2 of 18



a third party.

        John Fendrick, RoyaltyStat’s expert, has over thirty years of experience in database

design and construction. He has the knowledge and expertise to conduct the review that

this case requires and to synopsize it for the jury’s consideration.

        Defendants take the position that Mr. Fendrick should be excluded because he does

not have an advanced degree, he has not testified before as an expert, he performed a

linguistics analysis even though he has no formal training in linguistics, and he allegedly

violated the “clean room” procedures for review of the databases. But Defendants’ expert,

Mr. Haggerty, also has no advanced degree, has not previously testified as an expert,

performed linguistics analysis even though he too has no formal training in linguistics, and

he removed data from the “clean room” on several occasions in violation of the agreed

procedures. Defendants cannot credibly represent that under these circumstances, Mr.

Fendrick must be disqualified while Mr. Haggerty is not.

        Mr. Fendrick’s methodology, which he employed based on his decades of

experience, was also emulated by Mr. Haggerty. Both wrote custom scripts and used SQL

technology to perform their comparison, compared fields and field titles, performed

linguistic analysis of language in description fields, and looked for evidence of inclusion

of documents obtained through FOIA requests. Mr. Haggerty had no criticism of Mr.

Fendrick’s methodology.      These facts demonstrate the reliability of Mr. Fendrick’s

methodology.

        Defendants also miss the point in their attempt to diminish the significance of the

similarities in the two databases that Mr. Fendrick identified, even going so far as to argue

that Mr. Fendrick’s opinions should be excluded because he “ignored” differences in the



                                          2
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 3 of 18



databases.   RoyaltyStat will present evidence of verbatim copying by Defendants,

including testimony of Pacheco himself. Mr. Fendrick’s analysis not only confirms

verbatim copying, but demonstrates other evidence of copying and continued propagation

in Defendants’ database, such as misspelled words and other typographical errors, that

should not be in Defendants’ database at all if it was truly independently created.

Ultimately, Defendants’ criticisms are legally irrelevant: “no plagiarist can excuse the

wrong by showing how much of his work he did not pirate.” Sheldon v. Metro-Goldwyn

Pictures Corp., 81 F.2d 49, 56 (2d Cir. 1936).

        In tacit recognition of the futility of these positions, Defendants have therefore

presented a tangled assortment of unsupported allegations that have nothing to do with Mr.

Fendrick’s qualifications or his methodology. In doing so, Defendants have continued their

vexing pattern of dribbling out documents that should have been—but were not—produced

years ago, and blatantly distorting the documents they did produce, all to support

inflammatory and outrageous allegations.            RoyaltyStat respectfully requests that

Defendants’ blatant misconduct not be countenanced for this motion or any other purpose.

        In sum, Mr. Fendrick is well qualified, he has employed an established

methodology, and he has considered sufficient facts and data to support his opinions.

Defendants may disagree with his conclusions and argue, as they do in their motion, that

there are other facts to be considered. But that is for cross-examination at trial. For

admissibility, Mr. Fendrick has easily met the established requirements for the opinions he

is designated to offer, which are both reliable and relevant, and will assist the trier of fact.

See United States v. Barnette, 211 F.3d 803, 815 (4th Cir. 2000) (citing Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 592 (1993).



                                           3
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 4 of 18



                                        Legal standard

         The district court enjoys “broad latitude” in determining the reliability and

admissibility of expert testimony, and its determination receives considerable deference.

Kumho Tire Co., 526 U.S. at 142, 119 S.Ct. 1167 (citing Gen. Elec. Co. v. Joiner, 522 U.S.

136, 143, 118 S.Ct. 512, 139 L.Ed.2d 508 (1997)); see also Oglesby v. Gen. Motors Corp.,

190 F.3d 244, 250 (4th Cir. 1999). In assessing admissibility of expert testimony, courts

apply the framework prescribed by Federal Rule of Evidence 702 and Daubert v. Merrell

Dow Pharms., Inc., 509 U.S. 579 (1993). Under that framework, expert testimony is

admissible if it is “reliable” and “relevant,” in that it will assist the trier of fact in

determining a fact at issue. See United States v. Barnette, 211 F.3d 803, 815 (4th Cir.

2000).

         Expert testimony is relevant where it is “sufficiently tied to the facts of the case [so]

that it will aid the jury in resolving a factual dispute.” Casey v. Geek Squad® Subsidiary

Best Buy Stores, L.P., 823 F. Supp. 2d 334, 341 (D. Md. 2011) (citing Daubert, 509 U.S.

at 591)). Expert testimony “is presumed to be helpful unless it concerns matters within the

everyday knowledge and experience of a lay juror.” Kopf v. Skyrm, 993 F.2d 374, 377 (4th

Cir. 1993). Thus, “Rule 702 makes inadmissible expert testimony as to a matter which

obviously is within the common knowledge of jurors because such testimony, almost by

definition, can be of no assistance.” Scott v. Sears, Roebuck & Co., 789 F.2d 1052, 1055

(4th Cir. 1986).

         These tests are met where: (1) the expert is qualified by “knowledge, skill,

experience, training, or education” to render an opinion; and (2) the expert’s opinion is

“based on sufficient facts or data” and “the product of reliable principles and methods” that



                                            4
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 5 of 18



the expert “reliably applie[s] ... to the facts of the case.” Fed. R. Evid. 702; Daubert, 509

U.S. at 592-93. Thus, expert testimony is admissible if it is (1) based on sound factual

predicates and (2) helpful to the trier of fact. LaserDynamics, Inc. v. Quanta Computer,

Inc., 694 F.3d 51, 67 (Fed. Cir. 2012). As explained further below, Mr. Fendrick’s

proffered testimony easily satisfies these standards.

                                        Argument

A.     Mr. Fendrick is a qualified expert in database creation, use, and maintenance.

       Defendants attack Mr. Fendrick’s supposed lack of qualifications, but the level of

skill or experience needed to qualify as an expert is not as exacting as Defendants claim.

The Fourth Circuit has held that “[t]he witness’ qualifications to render an expert opinion

are . . . liberally judged by Rule 702.” Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir. 1993).

“Inasmuch as [Rule 702] uses the disjunctive, a person may qualify to render expert

testimony in any one of the five ways listed: knowledge, skill, experience, training, or

education.” Id.

       Where the expert's qualifications are challenged, ‘the test for exclusion is a
       strict one, and the purported expert must have neither satisfactory
       knowledge, skill, experience, training nor education on the issue for which
       the opinion is proffered. One knowledgeable about a particular subject need
       not be precisely informed about all details of the issues raised in order to
       offer an opinion.’

Id. (quoting Thomas J. Kline, Inc. v. Lorillard, Inc., 878 F.2d 791, 799 (4th Cir. 1989)).

       Here, Mr. Fendrick’s opinion relies on his 30 years of experience developing

database architectures and applications solutions. His experience is in database design and

construction. See Declaration of John Fendrick Regarding RoyaltyStat LLC’s Opposition

to Motion In Limine to Exclude Expert Opinion (“Fendrick Decl.”), attached as Ex. A, at

¶¶ 1-8; Expert Declaration of John Fendrick (“Fendrick Expert Declaration”) Dkt. 135-17

                                         5
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 6 of 18



at 2. Reviewing and comparing two different databases as to structure and content requires

precisely that type of specialized knowledge and skill. For example, both databases were

hosted on a SQL server. To perform a search, a user would have to know how SQL works

and how to write scripts to perform searches.

       In an attempt to disqualify Mr. Fendrick, Defendants entirely misstate his

experience, knowledge, training, and skill. See Ex. A, Fendrick Decl. at ¶¶ 4-8. In doing

so, they incorrectly portray his work experience as “centered on sales and database

management.” Dkt. 171 at 8. They further portray his skills and ability as “building or

designing a new web application or website, which [Defendant’s contend] is the knowledge

within Mr. Fendrick’s experience and education.” Dkt. 171 at 10. This is patently incorrect.

Mr. Fendrick’s career focus is and has been on the design and construction of databases,

the very topic at issue here. See Ex. A, Fendrick Decl. at ¶¶ 4-8.

       Additionally, Mr. Fendrick has qualifications on par with and arguably more

directly related to the issues at hand, than Defendants’ expert. Neither possesses an

advanced degree (see Ex. B, Hagerty CV at 1) (stating he received a B.S. in Computer

Information Systems (Computer Forensics Management) from Strayer University in 2016)

and neither has testified as an expert before (see Hagerty Report at 30) (stating he has never

given expert testimony in a deposition or at trial). Mr. Fendrick similarly received a B.S.

in Computer Systems Engineering from Rensselaer Polytechnic Institute; however, he

completed his degree in 1986 (see Dkt. 135-17, Fendrick Declaration at 2), 30 years before

Defendants’ expert and therefore has 30 more years of relevant experience practicing in

the field than Defendants’ expert.

       Defendants also attempt to disqualify Mr. Fendrick from testifying because he is



                                          6
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 7 of 18



not an expert specifically in the fields of licensing, linguistics, or statistics. See Dkt. 171

at 9-10. This argument is irrelevant because Rule 702 does not “create[ ] a schematism

that segregates expertise by type while mapping certain kinds of questions to certain kinds

of experts. . . . [Rather] the trial judge must have considerable leeway in deciding in a

particular case how to go about determining whether particular expert testimony is

reliable.” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 151–52, 119 S.Ct. 1167, 143

L.Ed.2d 238 (1999). Here, the “special training in statistics” or “training or formal

education in linguistics” that Defendants demand are not necessary to or even preferable

for an expert identifying the prevalence of certain categories of matching selection,

coordination and arrangement of data between two databases using SQL scripts to perform

searches and compare data and opining on whether the amount, type, and location of these

matches implies that Defendants copied RoyaltyStat’s database. Dkt. 171 at 9-10. And

the licensing expertise that Defendants demand would not even be useful for opining on

layout and organization common to the two databases for purposes of an infringement

analysis. Dkt. 171 at 9. Moreover, Defendants’ expert, Mr. Haggerty, also performed a

linguistics analysis even though he has no background or education in linguistics. See

Investigation Report of Frederick Haggerty (“Haggerty Report”), Dkt. 125-52 at 24-26.

While Mr. Fendrick is eminently qualified, even if he were not, a “lack of direct experience

is not a sufficient basis to reject [a proposed expert’s] testimony, but may affect the weight

that testimony is given, a decision properly made by the [finder of fact].” Martin v.

Fleissner GMBH, 741 F.2d 61, 64 (4th Cir. 1984). “[T]he fit between an expert’s

specialized knowledge and experience does not need to be exact.” Parker v. Allentown,

Inc., 891 F. Supp. 2d 773, 785 (D. Md. 2012); Anderson v. Home Depot U.S.A., Inc., No.



                                          7
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 8 of 18



GJH-14-2615, 2017 WL 2189508, at *4 (D. Md. May 16, 2017).

       Finally, in attacking Mr. Fendrick’s qualification, Defendants improperly focus on

their disagreements with his conclusions. “The [reliability] inquiry is a flexible one, and

its focus must be solely on principles and methodology, not on the conclusions that they

generate.” Daubert, 509 U.S. at 580. Simply disagreeing with an expert’s conclusion is

not a basis for disqualification; however, this is the focus of Defendants’ attack. For

example, they have at least three pages of alleged contrary evidence. See Dkt. 171 at 7-9.

This “evidence” is replete with the types of evidentiary issues noted in Section B below. In

attacking his qualifications, Defendants also argue that Mr. Fendrick’s testimony is “based

on a process … that could just as easily be formed by a lay juryperson at trial.” Dkt. 171

at 6, 10. That has nothing to do with qualifications. And as discussed in Sections C and

D, Mr. Fendrick’s specialized skill and testimony will aid the jury and his principles and

methodology are sound and appropriate for the issues raised in this case.

B.     Defendants’ motion is predicated on evidence to be elicited at trial, that does
       not support the proposition, or that must be excluded because it was not
       produced in discovery.

       1.      Defendants’ argument is contingent on testimony to be presented at
               trial and therefore is not ripe for resolution prior to trial.

       Much of Defendants’ motion is dependent on declaration testimony of Pacheco who

is expected to be a witness at trial. It would therefore be improper to exclude Mr.

Fendrick’s testimony based on this declaration until Plaintiff has an opportunity to fully

explore Pacheco’s testimony at trial. Fed. R. Evid. 104(b).

       2.      Defendants’ argument is either not supported by the documents or
               many of the documents were never produced in discovery and therefore
               cannot be relied upon now.

       Most of the exhibits Defendants use as factual refutation either were not produced


                                         8
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 9 of 18



in discovery, and therefore cannot be relied upon now, or they do not actually support the

proposition for which Defendants proffer them. For example:

           •   Defendants argue that Mr. Fendrick’s qualifications are somehow deficient

because he “does not write code.” Dkt. 171 at 8. But, as Defendants’ own submission

shows, Mr. Fendrick continues to write SQL queries and SQL is a programming language.

Id., Ex. A at 27:11-22.

           •   Defendants assert that Pacheco made changes to the IntangibleSpring

database based on a request from RoyaltyStat’s counsel based on a request from Mr.

Fendrick. Dkt. 171 at 12. But, as the document Defendants used to support this allegation

shows, the only request was to include information that was expected to be found in the

infringing database. There was no request to change or alter anything. Id., Ex. I.

           •   Defendants now seek to introduce evidence regarding third parties, ktMine

and Invotex, that they never produced in discovery and that their expert did not consider in

his analysis. Dkt. 171 at 9, Ex. F, G. Neither expert has considered this information and

it is being put forward over a year and a half too late.

           •   Defendants assert that Mr. Fendrick was “paid and supervised by

RoyaltyStat and its owner Ednaldo Silva” for fourteen years, citing as evidence that “Mr.

Fendrick’s wife worked for RoyaltyStat.” Dkt. 171 at 17. Defendants know, however, that

Mr. Fendrick never worked for RoyaltyStat, that his company, Woodbourne Solutions,

ceased working for RoyaltyStat at least seven years ago, and that the work of Mr.

Fendrick’s wife was limited to reviewing a small number of agreements under the

supervision of Mr. Fendrick, not Pacheco. Expert Declaration of John Fendrick, Dkt. 135-

17 at 4; Ex. A, Fendrick Decl. at ¶¶ 11-12.


                                          9
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 10 of 18



           •   Defendants point to Exhibit S as evidence that Silva told Mr. Fendrick to

help “spy” on a competitor. Dkt. 171 at 21; Ex. S. But Mr. Fendrick is not even listed on

that email thread and his name does not even appear anywhere on the document. Id., Ex.

S.

           •   Defendants’ Exhibit S is also among the documents that were not produced

in discovery and that Defendants cannot be permitted to rely on it now.

       Thus, to the extent any of this information is at all relevant under Daubert, these

evidentiary issues are fatal to Defendants’ motion.

C.     Mr. Fendrick’s expert testimony is relevant and will help the jury understand
       the evidence and aid the jury in determining facts in dispute.

       Expert testimony “is presumed to be helpful unless it concerns matters within the

everyday knowledge and experience of a lay juror.” Kopf v. Skyrm, 993 F.2d 374, 377 (4th

Cir. 1993); Anderson v. Home Depot U.S.A., Inc., No. GJH-14-2615, 2017 WL 2189508,

at *4 (D. Md. May 16, 2017). “The subject matter of Rule 702 testimony need not be

arcane or even especially difficult to comprehend. If, again in the disjunctive, the proposed

testimony will recount or employ ‘scientific, technical, or other specialized knowledge,’ it

is a proper subject. There is no gap between the ‘specialized knowledge’ that is admissible

under the rule and the ‘common knowledge’ that is not. The boundary between the two is

defined by helpfulness.” Kopf v. Skyrm, 993 F.2d 374, 377 (4th Cir. 1993). Here,

Defendants argue that Mr. Fendrick’s testimony is “based on a process … that could just

as easily be formed by a lay juryperson at trial.” Dkt. 171 at 6, 10. However, Mr. Fendrick

wrote specialized SQL scripts to analyze the databases and analyzed the issue of the

“primary key” for each database. See Ex. C, Expert Deposition of John Fendrick (Jan. 15,

2019) at 37:17-48:12; Dkt. 135-17 (Fendrick Expert Declaration) at 9-13. The average

                                         10
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 11 of 18



juror cannot be expected to have the skill required to conduct such analysis let alone be

required to do so at trial. Without Mr. Fendrick’s testimony the jury could not possibly

compare the two databases and reach a conclusion on what any identified similarities might

signify within the database and within the field of royalty rates.

D.       Mr. Fendrick considered sufficient facts and data to support his opinions and
         employed an appropriate methodology.

         Mr. Fendrick based his opinion on a thorough review of all the relevant facts, data,

and testimony including:

     •   The Amended Complaint filed by RoyaltyStat in this matter, together with the
         exhibits attached thereto;

     •   The deposition testimony of Raul Pacheco;

     •   The deposition testimony of IntangibleSpring;

     •   The RoyaltyStat database as provided and made available at Sensei Technologies
         (RoyaltyStat Tableau on Jan 31 2011 (Discovery Exhibit) Final.xlsx);

     •   The IntangibleSpring database provided and made available at Sensei Technologies
         (IntangibleSpring Database.csv);

     •   A mapping of RoyaltyStat AutoIDs to the exhibit numbers in the RoyaltyStat
         database; and

     •   A copy of the RoyaltyStat source documents corresponding to the records in the
         spreadsheet provided.

See Fendrick Expert Report at 3. This is actually more information than was considered

by Defendants’ expert, Mr. Haggerty. Dkt. 125-52 (Haggerty Report) at 2. Defendants

nevertheless take the position that Mr. Fendrick’s testimony is not based on sufficient facts

or data. Regardless, Defendants’ position relies heavily on Pacheco’s declaration, and

therefore it is an issue for trial. (See Section B above).

         Furthermore, the factual basis of the arguments Defendants raise in support are

                                          11
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 12 of 18



substantially incorrect or otherwise unreliable and unsupported. For instance:

       •       The supposed “error rate” found by Defendants’ expert Haggerty (see Dkt.

171. at 11-12) is not in his report. See Dkt. 125-52 (Haggerty Report). This argument is

unsupported and therefore unreliable and cannot be a basis to find Mr. Fendrick’s

testimony unreliable.

       •       As noted above, no one ever asked Pacheco to alter IntangibleSpring’s

database. The only request was that Defendants include for inspection information Mr.

Fendrick expected to see for records in a database (e.g., an AutoID number). See Dkt. 171

at 12, Exhibit I; see also Ex. A, Fendrick Decl. at ¶ 10.

       •       Regarding Defendants argument that Plaintiff did not produce the

RoyaltyStat source documents that Mr. Fendrick considered (see Dkt. 171 at 15), Mr.

Fendrick used RoyaltyStat’s source documents for purposes of his comparison but could

not use IntangibleSpring’s source documents because they were only available through a

URL link to an outside server but there was no network access in the review room. Ex. A,

Fendrick Decl. at ¶ 9. Therefore, both Mr. Fendrick and Mr. Haggerty used the same

method – they each based their comparisons on the source documents made available by

the party on whose behalf they were engaged. See id.

       •       Defendants incorrectly state that Mr. Fendrick claimed that there was a

“high rate of error associated with his methodology” in his deposition. See Dkt. 171 at 15-

16. This is false. See id., Exhibit B at 108-110.

       Defendants appear to argue, albeit unclearly, that Mr. Fendrick’s methodology is

unreliable; however, Defendants’ expert applied many of the same assumptions and

protocols in his own analysis. For instance:


                                         12
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 13 of 18



       •       Like Mr. Fendrick, Mr. Haggerty wrote custom scripts and relied on SQL

technology to perform the comparison. Compare Dkt. 125-52 (Haggerty Report) at 5 with

Ex. C, Expert Deposition of John Fendrick at 37:17-48:12.

       •       Like Mr. Fendrick, Mr. Haggerty compared the fields, including field titles,

in the respective databases. Compare Dkt. 125-52 (Haggerty Report) at 9-11, 14-20 with

Dkt. 135-17 (Fendrick Declaration) at 6-9.

       •       Like Mr. Fendrick, Mr. Haggerty compared the text in description fields,

including a linguistic analysis of the text, in the respective databases. Compare Dkt. 125-

52 (Haggerty Report) at 23-25 with Dkt. 135-17 (Fendrick Declaration) at 13-19.

       •       Like Mr. Fendrick, Mr. Haggerty looked for FOIA documents in each

database. Compare Dkt. 125-52 (Haggerty Report) at 13) with Dkt. 135-17 (Fendrick

Declaration) at 13.

       Notably, Mr. Haggerty presented no criticism of Mr. Fendrick’s methodology. See

Dkt. 125-52, Haggerty Report. That lack of criticism is not surprising because Mr.

Fendrick’s methodology was similar to that employed by Mr. Haggerty. This evidence

demonstrates that Mr. Fendrick’s methodology is sufficiently reliable because Mr.

Haggerty used a similar approach and was able to test the same factors as Mr. Fendrick.

The fact that they vary in some specifics of their respective approaches and Mr. Fendrick

has reached different conclusions is not a proper basis to exclude under Daubert. Bresler

v. Wilmington Trust Co., 885 F.3d 178, 195-96 (4th Cir. 2017).

       In the end, much of Defendants’ arguments are nothing more than advocating for

contrary inferences they wish to draw from the evidence. For example, contrary to

Defendants’ unsupported position, Mr. Fendrick’s opinion that IntangibleSpring modified


                                        13
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 14 of 18



data is based on Exhibit B to the original complaint, which is based on information

provided by IP Performance. See Dkt. 171 at 14, Exhibit J at 68:10-69:12. As Defendants’

own evidence shows, Defendants subpoenaed documents from IP Performance, who

objected based on the overbreadth of Defendants’ requests. See Dkt. 171, Exhibit K. IP

Performance never refused to produce documents; it only sought a narrowing of the

requests and to be compensated for the cost of compliance under Fed. R. Civ. P. 45(d)(1).

See Ex. D, Objections to IntangibleSpring Corp.’s Subpoena to IP Performance Group,

Inc., at 4-11. Defendants threatened a motion to compel (Dkt. 171, Exhibit K at 6) but

never sought relief from the Court. The letter from Defendants’ counsel confirms that

Defendants know that IP Performance accessed IntangibleSpring’s database in August

2015, approximately four months prior to the filing of RoyaltyStat’s complaint, and that

Defendants know the precise searches that IP Performance ran. Id. at 2-3. To the extent

Defendants wish to deny that the information in Exhibit B actually came from their

database in 2015, they can do so at trial.

       The Supreme Court has held that “[v]igorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.” Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 596 (1993). From this, it follows that the proper vehicle for

resolving disputed facts is cross examination, not a motion in limine. See Westberry v.

Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999) (“As with all other admissible

evidence, expert testimony is subject to being tested by ‘[v]igorous cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof.’”)

(quoting Daubert, 509 U.S. at 596); see also M-Edge Accessories LLC v. Amazon.com Inc.,



                                         14
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 15 of 18



No. CIV.A. MJG-11-3332, 2015 WL 403164, at *14 (D. Md. Jan. 29, 2015).

       Defendants’ criticisms boil down to competing conclusions, but that is an issue for

trial, not a basis to exclude the expert testimony.

E.     There is no prejudice in admitting Mr. Fendrick’s reliable and relevant
       testimony.

       The remainder of the motion (Dkt. 171 at 16-21) is a collection of attacks that, at

best, go to weight not admissibility, but in the end are consistently unsupported by the

evidence or are based on documents that were never produced during discovery (see

Section B(2) above). For example, Defendants represent to the Court that “[f]or fourteen

years, Mr. Fendrick was paid and supervised by RoyaltyStat and its owner Ednaldo Silva.”

Dkt. 171. at 17. That is not accurate, and it is not what Mr. Fendrick testified to in his

deposition. See id., Exhibit A at 47; see also Ex. A, Fendrick Decl. at ¶ 11. Defendants

also represent that his wife, Mary Fendrick, “worked for RoyaltyStat and was directly

managed by Mr. Pacheco.” Mtn. at 17. This is incorrect. See Ex. A, Fendrick Decl. at ¶

12.

       Defendants contend that Mr. Fendrick’s opinion should be excluded because he is

biased in favor of a former client of the company for which Mr. Fendrick works. However,

“an expert witness's bias goes to the weight, not the admissibility of the testimony, and

should be brought out on cross-examination.” Glass v. Anne Arundel Cty., 38 F.Supp.3d

705, 715 (D. Md. 2014); Pulse Med. Instruments, Inc. v. Drug Impairment Detection

Servs., LLC, 858 F.Supp.2d 505, 515 (D. Md. 2012) (citing 29 Charles A. Wright & Victor

J. Gold, Federal Practice and Procedure § 6265 (2011)) (“Alleged bias is ordinarily a

question of credibility, not admissibility.”). See also JFJ Toys, Inc. v. Sears Holdings

Corp., 237 F. Supp. 3d 311, 324 n.3 (D. Md. 2017) (holding that expert will not be excluded

                                          15
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 16 of 18



because of his affiliation with related party where receiving payment for his expert services

wholly separate from his income generated as an employee and not receiving any

contingency or bonus tied to performance as an expert). Mr. Fendrick’s company no longer

does work for RoyaltyStat, and has not since 2013, and there are no grounds to find bias,

let alone bias that would warrant exclusion.

       Defendants attempt to further confuse the issue by arguing that Mr. Fendrick

“violated the clean room protocol agreed to by the parties to protect against the disclosure

of each party’s respective databases. Dkt. 171 at 19. First of all, this is not true. Ex. A,

Fendrick Decl. at ¶ 9. Second, Mr. Haggerty also “violated” the clean room procedures,

according to Defendants’ definition: he exported data on a thumb drive and removed it

from the review room on multiple occasions:

       Q       So that’s helpful. So what I’m really asking is that during the course of the
       six or seven visits, you, on more than one occasion, took away a thumb drive with
       information exported; is that correct?

       A.      Yes, sir.

See Ex. E, Haggerty Dep. Tr’n. at 26:6-28:11.

       Defendants go further and represent to the Court that Mr. Fendrick “aided

RoyaltyStat in avoiding its discovery obligations and in concealing Pacheco’s work on the

RoyaltyStat database.” Dkt. 171. at 20. That is a blatant misrepresentation. The truth is

that Defendants’ subpoena to Woodbourne Solutions was quashed because their requests

were overbroad. See Dkt. 88. Woodbourne Solutions produced precisely what Defendants

agreed needed to be produced after the Court quashed Defendants’ subpoena. Ex. A,

Fendrick Decl. at ¶ 13. Defendants go as far as to represent that Mr. Fendrick “aided [Dr.]

Silva in stealing documents from other competitors” and that “for all intents and purposes,”

Mr. Fendrick was Dr. Silva’s “go-to man for spying on and stealing information from

                                         16
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 17 of 18



RoyaltyStat’s competitors.” Dkt. 171. at 21. This is not true. Ex. A, Fendrick Decl. at ¶

14. In fact, Mr. Fendrick’s name does not even appear on the exhibit that Defendants claim

support their misrepresentation. Dkt. 171, Exhibit S.

                                       Conclusion

       Mr. Fendrick is well qualified to provide his expert testimony, and his testimony is

based on proper methodology, it is reliable and relevant to the disputed issues, and it will

“help the trier of fact to understand the evidence or to determine a fact in issue.” Fed. R.

Evid. 702(a). It is thus admissible and Defendants’ motion should be denied.



Dated: July 20, 2020                          Respectfully submitted,


                                                     /s/Billy B. Ruhling, II
                                              Billy B. Ruhling, II (Fed. Bar No. 17827)
                                              Cecil Key (Admitted Pro Hac Vice)
                                              DiMuroGinsberg, P.C.
                                              1101 King Street, Suite 610
                                              Alexandria, VA 22314
                                              Tel: 703-684-4333
                                              Fax: 703-548-3181
                                              bruhling@dimuro.com
                                              Counsel for RoyaltyStat LLC




                                        17
Case 8:15-cv-03940-GJH Document 184 Filed 07/20/20 Page 18 of 18



                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 20, 2020, a true and correct copy of

the foregoing was electronically filed using the Court’s CM/ECF system, which will

automatically serve the following counsel of record:

                          John P. Lynch
                          McNamee, Hosea, Jernigan, Kim,
                             Greenan & Lynch, P.S.
                          6411 Ivy Lane, Suite 200
                          Greenbelt, MD 20770
                          Tel: 301-441-2420
                          Fax: 301-982-9450
                          Email: jlynch@mhlawyers.com

                          John Anthony Di Giacomo
                          Revision Legal, PLLC
                          444 Cass St., Suite D
                          Traverse City, MI 49684
                          Tel: 231-714-0100
                          Fax: 231-714-0200
                          Email: john@revisionlegal.com

                                            /s/ Billy B. Ruhling, II
                                            Billy B. Ruhling, II (Fed. Bar No. 17827)




                                       18
